IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

Plaintiff, Case No.: 3:17-cv-1054-TJC-JRK
V.
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Georgia Trust,

Defendant.

 

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

Counterclaim Plaintiffs,

Vv.

FOODONICS INTERNATIONAL, INC.,

a Florida corporation, and KEVIN

JACQUES KLEMPF, BAM COMMERCIAL
HOLDINGS, LLC, a Florida limited liability
company, BAM RESIDENTIAL HOLDINGS,
LLC, a Florida limited liability company, and
BAM INVESTMENT GROUP, LLC,

a Florida limited liability company,

Counterclaim Defendants.
/

 

UNOPPOSED MOTION FOR EXTENSION OF TIME
TO FILE RESPONSE TO AMENDED COUNTERCLAIM

Plaintiff/Counterclaim Defendant Foodonics International, Inc. (“Foodonics”), and

Counterclaim Defendant Kevin Jacques Klempf (“Klempf”), respectfully move this Court for an
Extension of Time to Respond to the Amended Counterclaim filed by Defendants and
Counterelaim-Plaintiffs Dina Klempf Srochi (“Srochi”) and Dennis L. Blackburn (“Blackburn”).
In support of this Motion, Foodonics and Klempf would show that:

1. By Order dated August 12, 2019 (Dkt. 141), this Court granted Srochi’s and
Blackburn’s Motion for Leave to File Amended Answer and Amended Counterclaim (Dkt. 137).
The Order further provided that the Amended Answer and Amended Counterclaim were deemed
filed as of August 12, 2019,

2, Pursuant to Rule 15, Federal Rules of Civil Procedures, a response to the
Amended Counterclaim is required to be filed within fourteen (14) days after service of the
amended pleading.

3. The Amended Counterclaim lists BAM Commercial Holdings, LLC, BAM
Residential Holdings, LLC and BAM Investment Group, LLC as additional Counterclaim
Defendants (collectively the “BAM Entities”), all of which are wholly-owned subsidiaries of
Foodonics. Service of process on the BAM Entities was made on Klempf on August 15, 2019,
requiring a responsive pleading on September 4, 2019.

4, Because of the staggered dates for responses by Foodonics and Klempf and then
the BAM Entities, and in the interest of efficiency, Foodonics and Klempf request an extension
of time to answer the Amended Counterclaim as the same date as a responsive pleading required
of the BAM Entities.

5. This Motion is not made for delay nor will the requested extension of time result

in prejudice to any party or these proceedings.

 

' Srochi and Blackburn separately filed the Amended Answer and Amended Counterclaim (Dkt.
142) on August 13, 2019. However, Foodonics and Klempf will use August 12, 2019 as the
operative date for the required responsive pleading.
MEMORANDUM OF LAW

Pursuant to Federal Rules of Civil Procedure 6(b) the Court can extend time for
responding to a pleading upon a showing of good cause. Here, good cause for an extension of
time is shown, Srochi and Blackburn do not oppose the relief requested in this Motion as
evidenced by the Local Rule 3.01(g) certification below. This Motion will not prejudice either
party or delay these proceedings.

WHEREFORE, Foodonics and Klempf respectfully requests this Court enter an Order
granting an extension of time to file an answer to the Amended Counterclaim until September 4,
2019.

Local Rule 3.01(g) Certification

Pursuant to Local Rule 3.01(g), counsel for Foodonics and Klempf certifies that he has
conferred in good faith with counsel for the Srochi and Blackburn who does not oppose the relief
requested in this Motion.’

Respectfully submitted this 22nd day of August, 2019

/s/ S. Grier Wells

S. GRIER WELLS, ESQ.

Florida Bar No.: 203238
grier.wells@gray-robinson.com
barbara.rude@gray-robinson.com
GrayRobinson, P.A.

50 North Laura Street, Suite 1100

Jacksonville, Florida 32202
Telephone: (904)-598-9929

 

* The consent by Counsel for Srochi and Blackburn for the extension of time requested in this
Motion is conditioned upon the filing of an answer by Foodonics and Klempf.
JOHN M. BRENNAN

Florida Bar No.: 297951

jay. brennan@gray-robinson.com
jessica.rolon@gray-robinson.com

MICHAEL R. SANTANA

Florida Bar No.: 42124
michael.santana@gray-robinson.com
lisandra.acosta@gray-robinson.com
GrayRobinson, P.A.

301 East Pine Street, Suite 1400
Orlando, Florida 32802

Telephone: (407) 843-8880

Attorneys for Plaintiff/Counterclaim
Defendants, FOODONICS
INTERNATIONAL, INC., a Florida
Corporation and KEVIN JACQUES
KLEMPF
CERTIFICATE OF SERVICE
I hereby certify that on this 22nd day of August, 2019, I electronically filed the foregoing
document with the Clerk of the Court through the Court’s CM/ECF electronic notification
system, which will send a Notice of Electronic Filing to: JAMES H. POST, ESQ., MICHAEL E.
DEMONT and R. CHRISTOPHER DIX (jpost@smithhulsey.com, mdemont@smithhulsey.com,
cdix@smithhulsey.com), Smith Hulsey & Busey, 225 Water Street, Suite 1800, Jacksonville,

Florida 32202 (Attorneys for Defendant/Counterclaim Plaintiffs).

/s/ S. Grier Wells, Esq.
Attorney

\732024\20 - # 1840066 v2
